Name: Commission Regulation (EEC) No 3015/83 of 27 October 1983 amending Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/ 12 Official Journal of the European Communities 28 . 10. 83 COMMISSION REGULATION (EEC) No 3015/83 of 27 October 1983 amending Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs from the 1981 harvest intended for specific uses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1603/83 of 14 June 1983 laying down special measures for the disposal of dried grapes and dried figs from the 1981 harvest held by storage agencies ('), and in particular Article 1 (5) thereof, Whereas a lot of dried fruit intended for specific uses may be bought in larger quantities than lots intended for human consumption ; whereas the provisions referred to in Article 1 (3) of Commission Regulation (EEC) No 21 08/83 (2) are provisions which normally apply to products intended for human consumption ; whereas specific provisions should be established for big lots of dried fruit intended for specific uses ; whereas such provisions should ease the requirements in respect of tender securities and extend the period within which the purchaser must take delivery of the products ; whereas the deadline for payment of the products is linked to the period within which the purchaser must take delivery ; whereas that deadline should accordingly also be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 5 is hereby added to Article 1 of Regulation (EEC) No 2108/83 : '5 . Notwithstanding paragraph 3 the following provisions shall apply in respect of tenders and contracts covering quantities exceeding 25 000 tonnes net weight : (a) the security referred to in Article 8 (2) of Regu ­ lation (EEC) No 3263/81 shall be 1 ECU per 1 00 kilograms ; (b) the purchaser shall take delivery of the products within two months of the notification referred to in Article 12 of Regulation (EEC) No 3263/81 ; and (c) if the purchaser does not pay for the products within the time limit specified in (b) the contract shall be cancelled by the agency in respect of the quantity not paid for.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 159, 17 . 6 . 1983, p . 5 . 2) OJ No L 204, 28 . 7 . 1983, p . 41 .